Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 4, 6 – 10,12 – 16,18 – 22 and 23 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method performed by a wireless device, the method comprising: estimating a channel state of a downlink channel; and transmitting a channel state information (CSI) report for the downlink channel based on the channel state, the CSI report indicating a plurality of precoder vectors, wherein each of the precoder vectors corresponds to a frequency sub-band of the bandwidth of the downlink channel, a precoder vector being expressed as a linear combination of spatial-domain components and frequency-domain components, where each of the spatial-domain components is associated with a respective set of one or more frequency-domain components and where the number of frequency-domain components associated with a first spatial-domain component is larger than the number of frequency-domain components associated with a second spatial- domain component; wherein the method further comprises: determining, for each spatial-domain component of the spatial-domain components which one or more frequency-domain components from a set of candidate frequency-domain components to be associated with that spatial-domain component; determining  a linear combination coefficients for each combination of spatial- domain component and an associated frequency-domain component; and including an indication of the determined linear combination . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633